[Cite as Wolfe v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-1427.]

                                                        Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




RONALD WOLFE

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant
       Case No. 2007-08902

Judge Alan C. Travis
Magistrate Steven A. Larson

JUDGMENT ENTRY




        {¶ 1} On December 10, 2009, the magistrate issued a decision recommending
judgment in favor of defendant.              On April 16, 2010, the court overruled plaintiff’s
objections to the magistrate’s decision without consideration of plaintiff’s affidavit of
evidence inasmuch as a transcript was “available” for the purposes of Civ.R.
53(D)(3)(b)(iii). Judgment was rendered in favor of defendant.
        {¶ 2} On December 16, 2010, the Tenth District Court of Appeals reversed the
judgment of this court and remanded the case for further proceedings, finding that a
transcript was “unavailable” for purposes of Civ.R. 53(D)(3)(b)(iii) due to plaintiff’s
indigence. The case is now before the court for reconsideration of plaintiff’s objections.
        {¶ 3} On February 5, 2010, plaintiff timely filed four objections to the
magistrate’s decision. On April 9, 2010, he filed his own affidavit in support of those
objections.
Case No. 2007-08902                            -2-                    JUDGMENT ENTRY

       {¶ 4} In plaintiff’s third objection, plaintiff takes issue both with the magistrate’s
description of plaintiff’s physical condition and with the magistrate’s finding that Elmer
Boros was more credible than plaintiff.
       {¶ 5} A review of the magistrate’s decision shows that the magistrate’s
description of plaintiff’s physical condition is substantially similar to that offered by
plaintiff in his affidavit of evidence. With regard to the credibility of witnesses, the court
finds nothing in the magistrate’s decision or plaintiff’s affidavit that belies rejecting the
magistrate’s determination. Accordingly, plaintiff’s third objection shall be overruled.1
       {¶ 6} Plaintiff asserts in his first, second, and fourth objections that the
magistrate’s decision is contrary to the Americans with Disabilities Act (ADA). The court
disagrees.
       {¶ 7} Title II of the ADA is contained in 42 U.S.C. 12132 and states that “no
qualified individual with a disability shall, by reason of such disability, be excluded from
participation in or be denied the benefits of the services, programs, or activities of a
public entity, or be subjected to discrimination by any such entity.” The Supreme Court
of the United States has held that “state prisons fall squarely within Title II’s statutory
definition of ‘public entity,’ which includes ‘any * * * instrumentality of a State * * * or
local government.’” Pennsylvania Dept. of Corrections v. Yeskey (1998), 524 U.S. 206,
syllabus, quoting 42 U.S.C. 12131(1)(B).
       {¶ 8} Plaintiff claims that defendant required him to work in the Belmont
Correctional Institution but did not provide him with an “accommodation” as required by
the ADA. While the ADA applies generally to state correctional institutions and their
employees,2 “it is well-established that ordinary prison labor performed by an inmate in
a state correctional institution facility is not predicated upon an employer-employee


1
Defendant’s January 24, 2011 motion to strike is DENIED.
2
See Pennsylvania Dept. of Corrections, supra.
Case No. 2007-08902                         -3-                      JUDGMENT ENTRY

relationship and thus does not fall within the scope of worker-protection statutes.”
McElfresh v. Ohio Dept. of Rehab. & Corr., Franklin App. No. 04AP-177, 2004-Ohio-
5545, ¶14, citing Moore v. Ohio Dept. of Rehab. & Corr. (1993), 89 Ohio App.3d 107,
111. Therefore, plaintiff is not entitled to an ADA accommodation in the context of his
institutional work assignment. Accordingly, plaintiff’s first, second, and fourth objections
shall be overruled.
         {¶ 9} Upon review of the record, the magistrate’s decision, the objections, and
plaintiff’s affidavit of evidence, the court finds that the magistrate has properly
determined the factual issues and appropriately applied the law.            Therefore, the
objections are OVERRULED and the court adopts the magistrate’s decision and
recommendation as its own, including the findings of fact and conclusions of law
contained therein.        Judgment is rendered in favor of defendant.     Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.



                                           _____________________________________
                                           ALAN C. TRAVIS
                                           Judge

cc:


Douglas R. Folkert                            Richard F. Swope
Assistant Attorney General                    6480 East Main Street, Suite 102
150 East Gay Street, 18th Floor               Reynoldsburg, Ohio 43068
Columbus, Ohio 43215-3130

MR/cmd
Filed March 8, 2011
To S.C. reporter March 22, 2011